DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response, amended claim 1-5, 9, 12, 19, 21, 22 and 24.
	Applicant’s amendment of claim 1 overcomes the 112(b) rejection previously presented in the Non-Final Rejection mailed on 10/22/2020. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 4, “detecting a flow rate of the bead from the front aperture” has been replaced with “detecting a flow rate of the bead from  a front aperture”. 

  In claim 5, "detecting a position of the bead relative to the channel and adjusting an orientation of the front aperture relative to the channel in response to the detected position to align the bead in the channel" has been replaced with "detecting a position of the bead relative to the channel and adjusting an orientation of a front aperture relative to the channel in response to the detected position to align the bead in the channel". 

Authorization for this examiner's amendment was given in an interview with Jamie Raju on 05/18/2021. 
 

Reasons for Allowance 
Claim 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Ligon (US 5,358,397) teaches a method of fabricating a structure in a channel (Figure 1 and 3), the method comprising: 
receiving a filler material within a barrel of an end-effector, wherein the filler material comprises a sealant material (Figure 2 and Col 3, Ln 58-63);
applying a vacuum a vacuum pump that draws the solid pellets of material to feed the pellet through a feed tube of the extruder (Col 3, Ln 58-63); 
rotating a helical extrusion screw within the barrel such that a thread of the screw rotates relative to an interior wall surface of the barrel (Figure 2 and Col 4, Ln 45-65); 
extruding a bead of oriented filler material from the end-effector into the channel (Figure 4 and Col 6, Ln 34-32) . 

Ligon does not explicitly teach (1) fabricating a composite structure utilizing a filler material comprising a first group of fibers, a second group of fibers, and a resin; (2) applying a vacuum within the barrel of the end-effector to assist in the receiving of the filler material in the barrel; and (3) orienting the first group of fibers in a substantially longitudinal direction relative to the channel when extruded from the end-effector and orienting the second group of fibers in substantially random directions relative to the channel when extruded from the end effector by rotating a helical extrusion screw within the barrel such that a thread of the screw rotates relative to an interior wall surface of the barrel. 

As to (1) and (3), Hallander (PG-PUB 2012/0074265) teaches a composite radius filler for use in an aircraft structure (Abstract and Figure 3, 5, and 6), comprising a curable resin and reinforcing nanostructure (such as nanofibers) [0045], [0049]. Hallander teaches traditional composite radius filler does not utilize fibers, causing tearing and cracking within an interface between the composite parts and radius filler due to tear and shear strain [0007]. 
	 
	Sathishkumar (“A hybrid fiber reinforced polymer composites- a review.” Journal of Reinforced Plastics and Composites 2014, Vol. 33(5) 454–471) teaches composites are multifunctional materials consisting of two or more chemically distinct constituents and are widely used for many applications like automotive parts and aeroplanes interior parts (Page 454). Sathishkumar teaches the fiber reinforced hybrid composites consist of two or more fiber in a matrix system and are prepared to enhance the mechanical, thermal, damping properties compared to single-fiber reinforced composites (Abstract, Page 454, and Page 468). 
	
	As to (2), Kobayashi (PG-PUB 2017/0113394) teaches an extruder system comprising a barrel provided with a vent-port to which the vacuum pump 26 is coupled to, thereby creating a negative pressure in the accommodation portion 25a [0066] and [0068].

Ligon, Hallander, Sathishkumar, and Kobayashi, individually or in combination, do not teach orienting the first group of fibers in a substantially longitudinal direction relative to the channel when extruded from the end-effector and orienting the second group of fibers in substantially random directions relative to the channel when extruded from the end effector by rotating a helical extrusion screw within the barrel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742